Title: 24th.
From: Adams, John Quincy
To: 


       Mr. Adams and the Ladies went to the church of St. Sulpice, and afterwards to Longchamps. This day the king washes the feet of 12 poor children in imitation of our Saviour’s washing those of the apostles. The kings brothers serve those children at dinner, and they have some peculiar privileges; such as being pardoned twice for crimes for which any other persons would be hang’d &c. Some of the great noblemen, follow the example of the king; and the archbishop of Paris performs the same ceremony at the Church of Nôtre Dame.
      